DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 5-6, 8-10, 13-15, 17-18, and 20 are objected to because of the following informalities: 
Claim 1, line 3: “one of,” should read --one of:--
Claim 1, line 20: “the GUI screen” should read --a GUI screen--
Claim 1, line 21: “the sensor recording step” should be --the sensor implement recording step--
Claim 2, line 2: “Gyroscope” and “Accelerometer” should read –gyroscope-- and                                    --accelerometer--, respectively
Claim 5, line 1: “the steps” should read --the step--
Claim 5, line 3: “one of,” should read --one of:--
Claim 6, line 1: “the steps” should read --the step--
Claim 6, lines 1-2: “user’s movements” should read --the user’s movements--
Claim 8, line 2: “a GUI” should read --the GUI screen--
Claim 8, line 4: “the GUI” should read --the GUI screen--
Claim 8, line 4: “a user profile” should read --the user profile--
Claim 9, line 3: “a user’s body” should read --the user’s body--
Claim 9, line 4: “the sensor placement” should read –the sensor implement placement--
Claim 10, line 3: “one of,” should read --one of:--
Claim 10, line 17: “an expert” should read --the expert--
Claim 10, line 21: “the GUI screen” should read --a GUI screen--
Claim 13, line 2: “Gyroscopes” and “Accelerometers” should read –gyroscopes-- and                                    --accelerometers--, respectively
Claim 14, line 1: “the steps” should read --the step—
Claim 15 line 1: “the steps” should read --the step--
Claim 15, lines 1-2: “user’s movements” should read --the user’s movements--
Claim 17, line 2: “a GUI” should read --the GUI screen--
Claim 17, line 4: “the GUI” should read --the GUI screen--
Claim 17, line 4: “a user profile” should read --the user profile--
Claim 18, line 3: “a user’s body” should read --the user’s body--
Claim 20, line 6: “one of,” should read --one of:--
Claim 20, line 9: “a user profile” should read --the user profile--
Claim 20, line 17: “a user’s body” should read --the user’s body--
Claim 20, line 26: “user’s movements” should read --the user’s movements--
Claim 20, line 27: “user’s movements” should read --the user’s movements--
Claim 20, line 31: “the user” should read --a user--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a reference data” in line 17, but it is not clear if this recitation is the same as, related to, or different from “reference data” from claim 1, line 8.  If they are the same, “a reference data” in line 17 should be “the reference data”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.
Claims 2-9 are rejected by virtue of their dependence from claim 1.
Claim 8 recites “a user profile” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a selected profile” of claim 1, line 10.
Claim 10 recites “a reference data” in line 16, but it is not clear if this recitation is the same as, related to, or different from “reference data” from claim 1, line 7.  If they are the same, “a reference data” in line 16 should be “the reference data”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.
Claims 11-19 are rejected by virtue of their dependence from claim 10.
Claim 17 recites “a user profile” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a selected profile” of claim 10, line 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (U.S. Patent Publication No. 2008/0220941), in view of Cardona (U.S. Patent Publication No. 2019/0118066).
Regarding claims 1 and 10, Shaw teaches a system, apparatus, and method for managing health of different individuals by means of a virtual trainer over a network. (Paragraph [0024]). A remote server (103) may provide a web-based application, which can be accessible to an end-user through his/her user communication device (102), such as a personal computer, digital assistant, or mobile phone (i.e., executing on a device with a CPU, digital instructions stored on a computer-readable media, wherein the device comprises at least one of, a smart phone, a tablet, a personal computer, and a smart television; executing an application software that is configured to provide real-time virtual fitness service). (Paragraphs [0024], [0029]).
Figure 2 shows a diagram of training content creation (200). Training programs may be derived from expert trainer movements/techniques where expert trainers may record the motion associated with their recommended techniques along with coaching and education for the end-users on how to properly perform the technique. The programs may include a set of key measurements relating to education, behavior, and knowledge associated with an end-user's training program goals (i.e., reference data). The training content creation flow includes disparate sources of data (201) populating the numerous virtual training interfaces (202) (i.e., extracting reference data from the expert training video). The disparate sources of data may include expert trainer data, user defined goals, user assessment data, sensor defined measurements, medical expert input, and physical therapist data. (Paragraph [0030]).
These interfaces (202) then transfer the populated data to the remote server (103) for analysis and storage (i.e., analyzing an expert training video; storing the extracted reference data to a master database). (Paragraph [0030]).  Figure 4 shows a wearable sensing element (400) capable of being worn by an end-user on the arm, chest, or leg or other body part, wherein the sensing element comprises a plurality of sensors (401) (i.e., communicating with a sensor implement placed on a predetermined landmark of a user's body). (Paragraph [0025]).
A transmitter (404) is provided in the wearable sensing element (400) to transmit the processed data to the sensor management data apparatus (101) of Figure 1, which shows system (100) comprises a plurality of sensor management data modules (101) that are adapted to receive different health-related data, such as exercise motion of an end-user (702). (Paragraph [0035]). The sensor data management apparatus (101) comprises an accelerometer (609) for detecting the exercise motion of an end-user; a microprocessor (604) adapted to create user data based on the exercise motion of the end-user; and memory devices such as read-only memory (ROM) and random-access memory (RAM) are connected to the microprocessor (604). (Paragraph [0039]). The microprocessor (604) processes the data received from the various sensing elements (400) (of Figure 4) and the remote server (103) (of Figure 1). (Paragraph [0040]). 
The sensor management data apparatus (101) is designed to interact with a user in accordance with script programs received from the remote server (103) over the network. (Paragraph [0027]). Multiple training programs may be generated for multiple users. Each user to be monitored is preferably provided with his or her own remotely programmable apparatus (101), which has a user's unique identification code stored therein. Thus, each user is uniquely associated with a respective one of the sensor management data apparatus (101). In other words, if an apparatus (101) is connected, the server (103) receives from the apparatus (101) the user's unique identification code (i.e., sensor implement capable of calibration). Finally, a training program may be generated from the information entered in the interface (202), wherein the script program is stored in the remote server database (103) (i.e., loading a selected workout, exercise or activity to perform after the sensor implement is calibrated). (Figures 1 and 2; Paragraph [0043]). 
As previously discussed, the remote server (103) may provide a web-based application, which can be accessible to an end-user through his/her user communication device (102). The end-user generally accesses the virtual coach application (103.1) stored in the remote server (103). The remote server (103) has reference training data (103.3), which may be obtained from training program content providers (105) (i.e., retrieving a reference data for the selected workout, exercise or activity). 
The reference training data (103.3) may contain digital video recordings of exercise-training programs and techniques of expert trainers based on standard or customized training program goals. The reference training data (103.3) may also include common technique mistakes of the end-users in multimedia form or text form. The expert trainer may record, update or modify their program content via trainer interface (106). Generally, the expert trainers may utilize the virtual trainer application program (103.1) to record techniques and proper form (i.e., reference data comprises a pose estimation from the expert training video) when using exercise equipment. (Paragraph [0028]).
The user data is generally the measured and monitored exercise motion of an end-user seeking the training (i.e., recording user's movement based on data received from the sensor implement). 47This data is compared with the reference-training program of the expert trainer and a corrective feedback is provided to the end-user on his/her communication device (102) (i.e., comparing values collected from the sensor recording step with the retrieved reference data; providing a user feedback based on the comparing step). (Paragraph [0029]). 
Shaw, however, does not teach “loading a selected profile from the master database, wherein the selected profile comprises at least one of name, email, date of birth, gender, and medical information” and “rendering the user’s movement on the GUI screen based on data received from the plurality of sensors”.
Cardona, in a related field of endeavor, teaches a fitness training system disclosing a process or method capable of providing interactive physical exercise using one or more smart fitness equipment (SFE). (Abstract). 
The process is able to receive an authentication request from an SFE initiated by a user via an authenticator. After retrieving a profile representing a set of predefined information relating to the user from a user profile storage in accordance with the authentication request, an interactive fitness plan is generated based on the profile and a predefined set of datasets produced by one or more fitness machine learning (“FML”) modules using big data. (Paragraph [0022]). Figure 7 illustrates a process of providing interactive feedback during a workout session. At block (704), a first profile representing a set of predefined information relating to the first user is retrieved from a user profile storage in accordance with the first authentication request. For example, a table containing first user's ID registration, workout habit, exercise history, and workout statistics is obtained from a local or remote storage (i.e., loading a selected profile from the master database, wherein the selected profile comprises at least one of name, email, date of birth, gender, and medical information). (Paragraph [0071]).
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw to provide the step of “loading a selected profile from the master database, wherein the selected profile comprises at least one of name, email, date of birth, gender, and medical information” of Cardona. Doing so provides a method to identify and access data related to a user in accordance with an interactive fitness plan. (Paragraph [0074]).
Cardona teaches (Figure 7) at block (710), the first movements associated the first user are sensed by multiple sensors. The first interactive feedback is provided by the fitness tracking system to the first user in response to detected first movements. The exercising activities relating to the first user and location of exercise can also be captured. In one embodiment, a first user exercise image can be projected onto a first video screen showing current first user's exercise posture in accordance with the first movements (i.e., rendering the user’s movement on the GUI screen based on data received from the plurality of sensors). (Paragraph [0074]).
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw to provide “the steps of displaying user's movements on the GUI screen” of Cardona. By projecting a first user exercise image on a video screen, and comparing the movements to a superimposed image of the standard exercise image, the first user exercise image can be displayed to show the necessary posture corrections. (Paragraph [0074]).
Regarding claim 2, Shaw teaches (Figure 4) that the built-in sensors comprise various sensors (401) and an accelerometer to sense and detect the motion of an exercise machine that is being used by the user. (Paragraph [0038]).
Regarding claims 3 and 11, Shaw teaches, as explained above, the user data is generally the measured and monitored exercise motion of an end-user seeking the training. This data is compared with the reference-training program of the expert trainer and a corrective feedback is provided to the end-user on his/her communication device (102). For example, the virtual coach application (103.1) identifies incorrect form/technique and other assessment data and then prompts the end user to action during exercise in terms of feedback. (Paragraph [0029]).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Cardona, further in view of Aragones (WO 2012/061804).
Regarding claims 4 and 12, Shaw teaches (Figure 3) a diagram for training process feedback (300). Data populated in the remote server (103) (of Figure 1) from the interfaces 202 (of Figure 2) are assessed and analyzed based on end-user goals and delivered through a personal device (301) and virtual training portal (302). The personal device (301) may receive the corrective feedback in terms of an instant audio feedback, stats/measurements review, and text messages from the virtual system and updated measurements as shown in Figure 3 (i.e., feedback prompt comprises audio feedback).
However, Shaw, does not teach a “feedback prompt comprises an on-screen avatar”.
Aragones teaches (Figure 3) a method for monitoring a user performing an exercise and generating an avatar of the user and a virtual shadow, wherein the virtual shadow illustrates proper form of the exercise. (Abstract). While performing an exercise, computer (102) may cause a display, such as display (136), to present a user representation with real-time feedback. Figure 8 illustrates an example display of a user representation performing an exercise in accordance with example embodiments. While user is performing movements, computer may create a user representation for display by the display based on one or more of processing some or all images of video captured by image capturing device, processing data received from the sensor (128, 138, 140, 142, and 144). The user representation may be, for example, video of the user, or a user avatar (802) created based on image and/or sensor data, including infrared data. (Page 19, lines 26-29; Page 20, lines 1-7).
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw to provide that the “feedback prompt comprises an on-screen avatar” of Aragones. Doing so provides virtual representation of the user corresponding with user’s movement and provides feedback that can assist the user and present form guidance information that the user can immediately visualize. (Page 22, lines 19-24; Page 23, lines 12-15; Figures 10A-10B).
Claims 5-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Cardona and Aragones, further in view of Bonomi (WO 2017/118730).
Regarding claim 5, Shaw teaches all of the elements of the claimed invention except “wherein the sensor implement is configured to be operable for providing at least one of, a positional data, a velocity, and an angular rate of the landmark.”
Bonomi, in a related field of endeavor, teaches a fitness tracking system comprising wearable device (12), typically worn by the subject (e.g., around the wrist, arm, torso), and comprises a plurality of sensors (wearable sensors) that track physical activity of the subject (e.g., steps, swim strokes, pedaling strokes, etc.), sense or derive physiological parameters (e.g., heart rate, respiration, skin temperature, etc.) based on the sensor data, and optionally sense various other parameters (e.g., outdoor temperature, humidity, location) pertaining to the surrounding environment of the wearable device (i.e., wherein the sensor implement is configured to be operable for providing positional data of the landmark). (Paragraph [0028]).
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw as modified by Cardona and Aragones to provide “wherein the sensor implement is configured to be operable for providing at least one of, a positional data, a velocity, and an angular rate of the landmark” of Bonomi. By combining the fitness index with contextual information on activity type and intensity as derived from wearable sensor data, the development of a highly accurate oxygen uptake prediction mechanism is achieved. (Paragraph [0027]).
Regarding claim 6, Cardona teaches (Figure 7) at block (710), the first movements associated the first user are sensed by multiple sensors. The first interactive feedback is provided by the fitness tracking system to the first user in response to detected first movements. The exercising activities relating to the first user and location of exercise can also be captured. In one embodiment, a first user exercise image can be projected onto a first video screen showing current first user's exercise posture in accordance with the first movements (i.e., displaying user’s movements on the GUI screen). (Paragraph [0074]).
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw to provide “the steps of displaying user's movements on the GUI screen” of Cardona. By projecting a first user exercise image on a video screen, and comparing the movements to a superimposed image of the standard exercise image, the first user exercise image can be displayed to show the necessary posture corrections. (Paragraph [0074]).
Regarding claim 13, Bonomi teaches a fitness tracking system comprising wearable device (12), typically worn by the subject (e.g., around the wrist, arm, torso), and comprises a plurality of sensors that track physical activity of the subject, sense or derive physiological parameters (e.g., heart rate, respiration, skin temperature, etc.) based on the sensor data, and optionally sense various other parameters (e.g., outdoor temperature, humidity, location) pertaining to the surrounding environment of the wearable device (i.e., plurality of sensors comprises at least one of a plurality of gyroscopes, a plurality of accelerometers, a plurality of magnetometers, a temperature reader, oximeter and a heart rate monitor). (Paragraph [0028]). 
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw as modified by Cardona and Aragones to provide wherein “said plurality of sensors comprises at least one of a plurality of gyroscopes, a plurality of accelerometers, a plurality of magnetometers, a temperature reader, oximeter and a heart rate monitor” of Bonomi. Doing so enables more accurate and reliable assessments of a subject’s cardiorespiratory fitness and changes thereto. (Paragraphs [0025], [0027]).
Regarding claim 14, Shaw teaches all of the elements of the claimed invention except “wherein the plurality of sensors is configured to be operable for providing at least one of, a positional data, a velocity, and an angular rate of the landmark.”
Bonomi, as previously discussed, teaches a fitness tracking system comprising wearable device (12), typically worn by the subject (e.g., around the wrist, arm, torso), and comprises a plurality of sensors (wearable sensors) that track physical activity of the subject (e.g., steps, swim strokes, pedaling strokes, etc.), sense or derive physiological parameters (e.g., heart rate, respiration, skin temperature, etc.) based on the sensor data, and optionally sense various other parameters (e.g., outdoor temperature, humidity, location) pertaining to the surrounding environment of the wearable device (i.e., wherein the plurality of sensors is configured to be operable for providing positional data of the landmark). (Paragraph [0028]).
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw as modified by Cardona and Aragones to provide “wherein the plurality of sensors is configured to be operable for providing at least one of, a positional data, a velocity, and an angular rate of the landmark” of Bonomi. By combining the fitness index with contextual information on activity type and intensity as derived from wearable sensor data, the development of a highly accurate oxygen uptake prediction mechanism is achieved. (Paragraph [0027]).
Regarding claim 15, as previously discussed, Cardona teaches (Figure 7) at block (710), the first movements associated the first user are sensed by multiple sensors. The first interactive feedback is provided by the fitness tracking system to the first user in response to detected first movements. The exercising activities relating to the first user and location of exercise can also be captured. In one embodiment, a first user exercise image can be projected onto a first video screen showing current first user's exercise posture in accordance with the first movements (i.e., displaying user’s movements on the GUI screen). (Paragraph [0074]).
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw to provide “the steps of displaying user's movements on the GUI screen” of Cardona. By projecting a first user exercise image on a video screen, and comparing the movements to a superimposed image of the standard exercise image, the first user exercise image can be displayed to show the necessary posture corrections. (Paragraph [0074]).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Cardona, Aragones, and Bonomi, further in view of Cherry (U.S. Patent Publication No. 2016/0115490).
Regarding claims 7 and 16, Shaw as modified by Cardona, Aragones, and Bonomi teaches all of the elements of the claimed invention except “the steps of determining if the workout, exercise or activity being performed is completed; and terminating the application software based on the determining step.”
Cherry, in a related field of endeavor, teaches a method of operating an exercise information. According to various embodiments, in relation to an exercise service provision, when all exercises provided are performed, exercise service is terminated (for example, an exercise service application is terminated). (Paragraph [0159]).
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw as modified by Cardona, Aragones, and Bonomi to provide “the steps of determining if the workout, exercise or activity being performed is completed; and terminating the application software based on the determining step” of Cherry. By terminating the application, the system may perform a check out operation, causing the exercise information providing device to deliver and store user specific integrated information. (Paragraph [0159]).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Cardona, Aragones, Bonomi, and Cherry, further in view of Yamasani (U.S. Patent Publication No. 2014/0115490).
Regarding claims 8 and 17, Shaw as modified by Cardona, Aragones, Bonomi, and Cherry teaches all of the elements of the claimed invention except “the steps of displaying on a GUI coupled to the device CPU, a prompt to select a user profile from a list of user profiles; and sensing on the GUI, the selection of a user profile from the list of user profiles.”
Yamasani, in a related field of endeavor, teaches techniques for managing user profiles and associated processes of a multi-user computing device. For example, a computing device executes processes associated with a plurality of active user profiles of the computing device, and determines that an aggregate memory allocation of the plurality of active user profiles exceeds a threshold. (Abstract). 
In some examples, determining that the resource of the computing device exceeds the threshold value comprises determining that processes associated with the plurality of active user profiles of the computing device consumer greater than a threshold percentage of processor time. In some examples, the operations include, responsive to the determining, outputting, for display at a display device, a user interface, wherein the user interface comprises one or more graphical elements that prompts a user to select an active user profile (i.e., displaying on a GUI coupled to the device CPU, a prompt to select a user profile from a list of user profiles; and sensing on the GUI, the selection of a user profile from the list of user profiles). (Paragraph [0089]).
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw as modified by Cardona, Aragones, Bonomi, and Cherry to provide “the steps of displaying on a GUI coupled to the device CPU, a prompt to select a user profile from a list of user profiles; and sensing on the GUI, the selection of a user profile from the list of user profiles” of Yamasani. Doing so provides an ability for a user to provide input to the system, wherein the indication of user input indicates an active user profile selected by the user for which activity will be stopped based on the received indication of user input. (Paragraph [0089]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Cardona, Aragones, Bonomi, Cherry, and Yamasani, further in view of El-Ghouch (WO 2014/011159) and Nakajima (JP 2016112108)
Regarding claim 9, Shaw as modified by Cardona, Aragones, Bonomi, Cherry, and Yamasani teaches all of the elements of the claimed invention except “the steps of ascertaining if the sensor implement was properly placed on the predetermined landmark of a user's body; displaying an instruction to reconfigure the sensor placement based on the ascertaining step that the sensor implement was not placed properly; and calibrating the sensor implement based on the ascertaining step that the sensor implement was placed properly.”
El-Ghouch, in a related field of endeavor, teaches a sensing system that can detect incorrect placement, or placement disruption of a medical or physiological sensor relative to a patient such as the patient's skin. (Abstract).
Placement sensors (12) can detect when the physiological sensor (14) is in proper placement  and when the physiological sensor is not correctly placed for proper functioning; hence, the placement sensors may provide useful information regarding whether the physiological sensors are properly positioned in order to ensure accurate physiological data is being gathered from the sensors (i.e., ascertaining if the sensor implement was properly placed on the predetermined landmark of a user's body). (Paragraph [0007]).
 In addition, El-Ghouch teaches a control unit that is capable of providing visual cues that may alert the patient and medical staff and allow at least the medical staff to attend to the patient in order to ensure the physiological sensors (14) are properly placed (i.e., displaying an instruction to reconfigure the sensor placement based on the ascertaining step that the sensor implement was not placed properly). (Paragraphs [0025]-[0026]). 
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw as modified by Cardona, Aragones, Bonomi, Cherry and Yamasani to provide “the steps of ascertaining if the sensor implement was properly placed on the predetermined landmark of a user's body; displaying an instruction to reconfigure the sensor placement based on the ascertaining step that the sensor implement was not placed properly” of El-Ghouch. Doing so may alert the patient and medical staff and allow at least the medical staff to attend to the patient in order to ensure the physiological sensors are properly placed, thus ensuring that accurate data is being received by the physiological sensors which may allow improved patient monitoring and treatment of one or more physiological attributes of a patient. (Paragraph [0025]). 
Nakajima, in a related field of endeavor, teaches an exercise information display system including a sensor device provided with a sensor part attached to the ankle of one leg of a human body to acquire sensor data relating to a moving condition of an exercising human body, and a control part for calculating a parameter for regulating at least any of an attachment state of the sensor part. (Abstract). Nakajima further teaches (Figure 5) that a calibration process is applied to the exercise information display system regarding a process related to correction of the mounting position of the sensor device (100), i.e., a process of estimating a mounting position correction matrix.  (Page 10, lines 21-24 of Machine Translation).
In the estimation processing of the correction matrix for the mounting position of the sensor device (100), as illustrated in Figure 6, first, the control unit (140) starts sensing operations in the acceleration sensor (112) and the angular velocity sensor (114) of the sensor unit (110). Based on such a series of operations by the user, the control unit (140) executes a correction process for a deviation of the mounting position of the sensor device (100) on the ankle from the correct mounting position (i.e., calibrating the sensor implement based on the ascertaining step that the sensor implement was placed properly). (Page 11, lines 6-10; 19-22 of Machine Translation).
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw as modified by Cardona, Aragones, Bonomi, Cherry and Yamasani to provide “the step of calibrating the sensor implement based on the ascertaining step that the sensor implement was placed properly” of Nakajima. Doing so increases the accuracy of the measurements. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Cardona, further in view of El-Ghouch and Nakajima. 
Regarding claim 18, Shaw as modified by Cardona teaches all of the elements of the claimed invention except “the steps of ascertaining if the sensor implement was properly placed on the predetermined landmark of a user's body; displaying an instruction to reconfigure the sensor placement based on the ascertaining step that the sensor implement was not placed properly; and calibrating the sensor implement based on the ascertaining step that the sensor implement was placed properly.”
El-Ghouch, in a related field of endeavor, teaches a sensing system that can detect incorrect placement, or placement disruption of a medical or physiological sensor relative to a patient such as the patient's skin. (Abstract).
Placement sensors (12) can detect when the physiological sensor (14) is in proper placement  and when the physiological sensor is not correctly placed for proper functioning; hence, the placement sensors may provide useful information regarding whether the physiological sensors are properly positioned in order to ensure accurate physiological data is being gathered from the sensors (i.e., ascertaining if the sensor implement was properly placed on the predetermined landmark of a user's body). (Paragraph [0007]).
 In addition, El-Ghouch teaches a control unit that is capable of providing visual cues that may alert the patient and medical staff and allow at least the medical staff to attend to the patient in order to ensure the physiological sensors (14) are properly placed (i.e., displaying an instruction to reconfigure the sensor placement based on the ascertaining step that the sensor implement was not placed properly). (Paragraphs [0025]-[0026]). 
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw as modified by Cardona, to provide “the steps of ascertaining if the sensor implement was properly placed on the predetermined landmark of a user's body; displaying an instruction to reconfigure the sensor placement based on the ascertaining step that the sensor implement was not placed properly” of El-Ghouch. Doing so may alert the patient and medical staff and allow at least the medical staff to attend to the patient in order to ensure the physiological sensors are properly placed, thus ensuring that accurate data is being received by the physiological sensors which may allow improved patient monitoring and treatment of one or more physiological attributes of a patient. (Paragraph [0025]). 
Nakajima, in a related field of endeavor, teaches an exercise information display system including a sensor device provided with a sensor part attached to the ankle of one leg of a human body to acquire sensor data relating to a moving condition of an exercising human body, and a control part for calculating a parameter for regulating at least any of an attachment state of the sensor part. (Abstract). Nakajima further teaches (Figure 5) that a calibration process is applied to the exercise information display system regarding a process related to correction of the mounting position of the sensor device (100), i.e., a process of estimating a mounting position correction matrix.  (Page 10, lines 21-24 of Machine Translation).
In the estimation processing of the correction matrix for the mounting position of the sensor device (100), as illustrated in Figure 6, first, the control unit (140) starts sensing operations in the acceleration sensor (112) and the angular velocity sensor (114) of the sensor unit (110). Based on such a series of operations by the user, the control unit (140) executes a correction process for a deviation of the mounting position of the sensor device (100) on the ankle from the correct mounting position (i.e., calibrating the sensor implement based on the ascertaining step that the sensor implement was placed properly). (Page 11, lines 6-10; 19-22 of Machine Translation).
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw as modified by Cardona, to provide “the step of calibrating the sensor implement based on the ascertaining step that the sensor implement was placed properly” of Nakajima. Doing so increases the accuracy of the measurements. 
Regarding claim 19, Shaw teaches that the sensor data management module (101) is in communication with the server (103) through the communication network. Alternatively, each module (101) may be placed in communication with the server via wireless communication networks, cellular networks, telephone networks, satellite networks, or any other network which allows each apparatus to exchange data with the server. (Paragraph [0027]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Cardona, Yamasani, El-Ghouch, and Nakajima.
Regarding claim 20, Shaw teaches a system, apparatus, and method for managing health of different individuals by means of a virtual trainer over a network. (Paragraph [0024]). A remote server (103) may provide a web-based application, which can be accessible to an end-user through his/her user communication device (102), such as a personal computer, digital assistant, or mobile phone (i.e., executing on a device with a CPU, digital instructions stored on a computer-readable media, steps of executing on the device an application software that is configured to provide real-time virtual fitness services, in which the device including at least one of, a smart phone, a tablet, a personal computer, and a smart television). (Paragraphs [0024], [0029]).
Figure 2 shows a diagram of training content creation (200). Training programs may be derived from expert trainer movements/techniques where expert trainers may record the motion associated with their recommended techniques along with coaching and education for the end-users on how to properly perform the technique. The programs may include a set of key measurements relating to education, behavior, and knowledge associated with an end-user's training program goals (i.e., reference data). The training content creation flow includes disparate sources of data (201) populating the numerous virtual training interfaces (202) (i.e., steps of displaying a workout, exercise, or activity selection list to perform). The disparate sources of data may include expert trainer data, user defined goals, user assessment data, sensor defined measurements, medical expert input, and physical therapist data. (Paragraph [0030]).
These interfaces (202) then transfer the populated data to the remote server (103) for analysis and storage. (Paragraph [0030]). Figure 4 shows a wearable sensing element (400) capable of being worn by an end-user on the arm, chest, or leg or other body part, wherein the sensing element comprises a plurality of sensors (401). As previously discussed, Shaw teaches that the sensor data management module (101) is in communication with the server (103) through a wireless communication network (i.e., steps of communicating wirelessly with at least one sensor implement placed on a predetermined landmark of a user's body). (Paragraphs [0025], [0027]).
A transmitter (404) is provided in the wearable sensing element (400) to transmit the processed data to the sensor management data apparatus (101) of Figure 1, which shows system (100) comprises a plurality of sensor management data modules (101) that are adapted to receive different health-related data, such as exercise motion of an end-user (702). (Paragraph [0035]). The sensor data management apparatus (101) comprises an accelerometer (609) for detecting the exercise motion of an end-user; a microprocessor (604) adapted to create user data based on the exercise motion of the end-user; and memory devices such as read-only memory (ROM) and random-access memory (RAM) are connected to the microprocessor (604). (Paragraph [0039]). The microprocessor (604) processes the data received from the various sensing elements (400) (of Figure 4) and the remote server (103) (of Figure 1). (Paragraph [0040]). 
The sensor management data apparatus (101) is designed to interact with a user in accordance with script programs received from the remote server (103) over the network. (Paragraph [0027]). Multiple training programs may be generated for multiple users. Each user to be monitored is preferably provided with his or her own remotely programmable apparatus (101), which has a user's unique identification code stored therein. Thus, each user is uniquely associated with a respective one of the sensor management data apparatus (101). In other words, if an apparatus (101) is connected, the server (103) receives from the apparatus (101) the user's unique identification code (i.e., sensor implement capable of calibration). Finally, a training program may be generated from the information entered in the interface (202), wherein the script program is stored in the remote server database (103) (i.e., loading a selected workout, exercise or activity to perform after the sensor implement is calibrated). (Figures 1 and 2; Paragraph [0043]).
As previously discussed, the remote server (103) may provide a web-based application, which can be accessible to an end-user through his/her user communication device (102). The end-user generally accesses the virtual coach application (103.1) stored in the remote server (103). The remote server (103) has reference training data (103.3), which may be obtained from training program content providers (105) (i.e., retrieving a reference data for the selected workout, exercise or activity).
The reference training data (103.3) may contain digital video recordings of exercise-training programs and techniques of expert trainers based on standard or customized training program goals. The reference training data (103.3) may also include common technique mistakes of the end-users in multimedia form or text form. The expert trainer may record, update or modify their program content via trainer interface (106). Generally, the expert trainers may utilize the virtual trainer application program (103.1) to record techniques and proper form (i.e., reference data comprises a pose estimation from the expert training video) when using exercise equipment. (Paragraph [0028]).
The user data is generally the measured and monitored exercise motion of an end-user seeking the training (i.e., steps of recording user's movement based on data received from the sensor implement). 47This data is compared with the reference-training program of the expert trainer and a corrective feedback is provided to the end-user on his/her communication device (102). For example, the virtual coach application (103.1) identifies incorrect form/technique and other assessment data and then prompts the end user to action during exercise in terms of feedback (i.e., steps of tracking the sensor; steps of comparing values collected from the sensor recording step with the reference data; feedback comprises a prompt for the user to correct form, slow down, speed up, improve activity, improve ability, improve strength, or improve cardiovascular health). (Paragraph [0029]). 
Shaw, however, does not teach “steps of displaying on a GUI coupled to the device CPU, a prompt to select a user profile from a list of user profiles”; “steps of sensing on the GUI, the selection of a user profile from the list of user profiles”; “steps of loading a selected profile from the master database, wherein the selected profile comprises at least one of name, email, date of birth, gender, and medical information”; “steps of ascertaining if the at least one sensor was properly placed on the predetermined landmark of a user's body”; “steps of displaying an instruction to reconfigure the sensor placement based on the ascertaining step that the sensor was not placed properly”; and, “steps of calibrating the sensor based on the ascertaining step that the sensor was placed properly”.
Cardona, in a related field of endeavor, as previously discussed, teaches a fitness training system disclosing a process or method capable of providing interactive physical exercise using one or more smart fitness equipment (SFE). (Abstract). The process is able to receive an authentication request from an SFE initiated by a user via an authenticator. After retrieving a profile representing a set of predefined information relating to the user from a user profile storage in accordance with the authentication request, an interactive fitness plan is generated based on the profile and a predefined set of datasets produced by one or more fitness machine learning (“FML”) modules using big data. (Paragraph [0022]). Figure 7 illustrates a process of providing interactive feedback during a workout session. At block (704), a first profile representing a set of predefined information relating to the first user is retrieved from a user profile storage in accordance with the first authentication request. For example, a table containing first user's ID registration, workout habit, exercise history, and workout statistics is obtained from a local or remote storage (i.e., steps of loading a selected profile from the master database, wherein the selected profile comprises at least one of name, email, date of birth, gender, and medical information). (Paragraph [0071]).
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw to provide the “steps of loading a selected profile from the master database, wherein the selected profile comprises at least one of name, email, date of birth, gender, and medical information” of Cardona. Doing so provides a method to identify and access data related to a user in accordance with an interactive fitness plan. (Paragraph [0074]).
Cardona further teaches (Figure 7) at block (710), the first movements associated the first user are sensed by multiple sensors. The first interactive feedback is provided by the fitness tracking system to the first user in response to detected first movements. The exercising activities relating to the first user and location of exercise can also be captured. In one embodiment, a first user exercise image can be projected onto a first video screen showing current first user's exercise posture in accordance with the first movements (i.e., rendering the user’s movement on the GUI screen based on data received from the plurality of sensors). (Paragraph [0074]).
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw to provide “the steps of displaying user's movements on the GUI screen” of Cardona. By projecting a first user exercise image on a video screen, and comparing the movements to a superimposed image of the standard exercise image, the first user exercise image can be displayed to show the necessary posture corrections. (Paragraph [0074]).
Yamasani, as previously discussed, teaches techniques for managing user profiles and associated processes of a multi-user computing device. For example, a computing device executes processes associated with a plurality of active user profiles of the computing device, and determines that an aggregate memory allocation of the plurality of active user profiles exceeds a threshold. (Abstract). 
In some examples, determining that the resource of the computing device exceeds the threshold value comprises determining that processes associated with the plurality of active user profiles of the computing device consumer greater than a threshold percentage of processor time. In some examples, the operations include, responsive to the determining, outputting, for display at a display device, a user interface, wherein the user interface comprises one or more graphical elements that prompts a user to select an active user profile for which activity will be stopped, and receiving an indication of user input responsive to the prompt (i.e., steps of displaying on a GUI coupled to the device CPU, a prompt to select a user profile from a list of user profiles; and steps of sensing on the GUI, the selection of a user profile from the list of user profiles). (Paragraph [0089]).
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw to provide “the steps of displaying on a GUI coupled to the device CPU, a prompt to select a user profile from a list of user profiles; and sensing on the GUI, the selection of a user profile from the list of user profiles” of Yamasani. Doing so provides an ability for a user to provide input to the system, wherein the indication of user input indicates an active user profile selected by the user for which activity will be stopped based on the received indication of user input. (Paragraph [0089]).
El-Ghouch, as previously discussed, teaches a sensing system is described that can detect incorrect placement, or placement disruption of a medical or physiological sensor relative to a patient such as the patient's skin. (Abstract).
Placement sensors (12) can detect when the physiological sensor (14) is in proper placement  and when the physiological sensor is not correctly placed for proper functioning; hence, the placement sensors may provide useful information regarding whether the physiological sensors are properly positioned in order to ensure accurate physiological data is being gathered from the sensors (i.e., steps of ascertaining if the sensor implement was properly placed on the predetermined landmark of a user's body). (Paragraph [0007]).
 In addition, El-Ghouch teaches a control unit that is capable of providing visual cues that may alert the patient and medical staff and allow at least the medical staff to attend to the patient in order to ensure the physiological sensors (14) are properly placed (i.e., steps of displaying an instruction to reconfigure the sensor placement based on the ascertaining step that the sensor implement was not placed properly). (Paragraphs [0025]-[0026]). 
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw to provide “the steps of ascertaining if the sensor implement was properly placed on the predetermined landmark of a user's body; displaying an instruction to reconfigure the sensor placement based on the ascertaining step that the sensor implement was not placed properly” of El-Ghouch. Doing so may alert the patient and medical staff and allow at least the medical staff to attend to the patient in order to ensure the physiological sensors are properly placed, thus ensuring that accurate data is being received by the physiological sensors which may allow improved patient monitoring and treatment of one or more physiological attributes of a patient. (Paragraph [0025]). 
Nakajima, as previously discussed, teaches an exercise information display system including a sensor device provided with a sensor part attached to the ankle of one leg of a human body to acquire sensor data relating to a moving condition of an exercising human body, and a control part for calculating a parameter for regulating at least any of an attachment state of the sensor part. (Abstract). Nakajima further teaches (Figure 5) that a calibration process applied to the exercise information display system regarding a process related to correction of the mounting position of the sensor device (100), i.e., a process of estimating a mounting position correction matrix.  (Page 10, lines 21-24 of Machine Translation).
In the estimation processing of the correction matrix for the mounting position of the sensor device (100), as illustrated in Figure 6, first, the control unit (140) starts sensing operations in the acceleration sensor (112) and the angular velocity sensor (114) of the sensor unit (110). Based on such a series of operations by the user, the control unit (140) executes a correction process for a deviation of the mounting position of the sensor device (100) on the ankle from the correct mounting position (i.e., steps of calibrating the sensor implement based on the ascertaining step that the sensor implement was placed properly). (Page 11, lines 6-10; 19-22 of Machine Translation).
As a result, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention to have modified Shaw to provide “the steps of calibrating the sensor implement based on the ascertaining step that the sensor implement was placed properly” of Nakajima. Doing so increases the accuracy of the measurements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/               Examiner, Art Unit 3791                                                                                                                                                                                         	10/19/2022

/MATTHEW KREMER/              Primary Examiner, Art Unit 3791